Oo Se DTD OH FP WY YN =

BO epo fb WH WH NY NY KN NO HK HS HF HF HF FEF OSES OS OS
oo Ss DN AN SP WD NK CO CO PH HD Wn SP WH YH KK CO

Case 2:19-cr-00140-JLR Document 1

 

 

 

 

FILED ENTERED
LODGED RECEIVED
JUL 24 2019

AT SEATTLE
CLERK U.S. DISTRICT COURT
py ESTERN DISTRICT OF WASHINGTON

DEPUTY

Filed 07/24/19 Page 1 of 6

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff,

V.

CHADILLADA LAPANGKURA and
PORNCHAI CHAISEEHA,

Defendants.

 

 

 

 

The United States Attorney charges that:

COUNT 1

“CR19=-149

INFORMATION

(Conspiracy to Defraud the United States)

At all times relevant to this Information:

A. . Introduction

1. Point of Sale (POS) computer systems were commonly used by retail

monthly revenues).

INFORMATION/LAPANGKURA and CHAISEEHA - 1

businesses and restaurants to facilitate point-of-sale transactions, keep track of dates and
times, customers, servers, tables, orders, payments and refunds. All transactions were
recorded in a database maintained by the POS software in real-time, which allowed

database operations to conveniently perform various calculations (e.g., to calculate

UNITED STATES ATTORNEY
"700 STEWaRT ST., SUITE 5220

SEATTLE, WA 98101
(206) 553-7970

JLR
Oo Oo nN DH TF BW NHN

wo wo NH KH NY KH WH KH HY HK KR HF KF HF KF SF FE SS
on NH Nr DB WW NY K& OD OO WBwA DH DT SF WH NH KK O&O

 

 

Case 2:19-cr-00140-JLR Document1 Filed 07/24/19 Page 2 of 6

2. In POS systems, each sales transaction was assigned a unique transaction
number identifying the transaction. The data of each transaction should have been
immutable. If a sale was voided or a return was made, the original sales transaction
should have been preserved and a new one should have been created to indicate the final
outcome. All user and administrative functions should have been logged.

3. . Government taxing authorities have routinely accepted calculations derived
from the electronic database maintained by the POS system with the condition that
electronic sales data must be complete, accurate, and furnished to the agencies on request.
Use of a POS system obviated the need to maintain physical receipts for tax purposes.
The use of electronic sales records as the basis for calculating taxes was convenient and
cost-effective, but the integrity of the system depended on comprehensive logging and
immutability of the data.

4. Some POS systems had companion software programs, known as Revenue
Suppression Software (RSS), Cash Suppression Software or, colloquially, as a “Zapper”
program. RSS was a software program used to modify a business’s POS database for the
purpose of tax evasion by deleting or reducing cash sales transactions. When executed,
the RSS program deleted all or some of the cash transactions from the database and then
reconciled the books of the business. The result was reconciled business records that
appeared to be complete and accurate but which, in fact, were false and fraudulent in that
the records showed less than the true income.

5. The only purpose of an RSS program was to falsify business records. Use
of RSS to defraud taxing authorities was illegal and, since 2013, simple possession of
RSS had been prohibited in Washington State. RCW 82.32.290(4)(a).

6. SmilePOS was a Lynnwood, Washington company that created a POS

system as well as a companion zapper program. At all times relevant to this Information,

| S.U. was the owner and chief executive officer of SmilePOS.

7. PORNCHAI CHAISEEHA and CHADILLADA LAPANGKURA were a

married couple residing in Washington State.

INFORMATION/LAPANGKURA and CHAISEEHA - 2 UNITED STATES ATTORNEY
700 STEWART ST., SUITE 5220

SEATTLE, WA 98101
(206) 553-7970
oO Oo SN DO SF WY

NM Kh bp BP KH HY HK HY NO FS | FS KF KF FSF OSES OO Sllc lhc
Co SY DH HN FP WH HK CO CO PF DH A FP WH NY —$ O&O

 

 

Case 2:19-cr-00140-JLR Document1 Filed 07/24/19 Page 3 of 6

8. PORNCHAI CHAISEEHA and CHADILLADA LAPANGKURA were
part owners in multiple Thai restaurants located in Washington, Oregon, and Hawaii.
Some of the restaurants operated under the name “Bai Tong,” while others were called
“Noi” (collectively, “Bai Tong Restaurants”).

B. The Agreement

9. Beginning at a time unknown, but no later than 2010, and continuing
through August 2, 2017, at Redmond and Tukwila, within the Western District of
Washington, and elsewhere, CHADILLADA LAPANGKURA and PORNCHAI
CHAISEEHA knowingly and intentionally did conspire, combine, confederate and agree
with others, known and unknown to the United States Attorney, to defraud the
United States for the purpose of impeding, impairing, obstructing, and defeating the
lawful Government functions of the Internal Revenue Service of the Treasury
Department in the ascertainment, computation, assessment and collection of revenue, to
wit, federal income and payroll taxes.

10. The essence of the agreement was for CHADILLADA LAPANGKURA
and PORNCHAI CHAISEFHA and others to obtain, install and operate a POS system
that allowed themselves, and others, to omit some cash sales from certain Bai Tong
Restaurants’ accounting records, and create an inaccurate free-standing set of records that
omitted those cash sales. The records omitting the cash sales were then provided to
accountants as if they were genuine, all-inclusive records. CHADILLADA
LAPANGKURA and PORNCHAI CHAISEEHA intended that these false records be
used as a basis for relevant state and federal tax returns. As a result, the omitted income
was not reported as revenue to state or federal tax authorities, and CHADILLADA
LAPANGKURA and PORNCHAI CHAISEEFHA reviewed, signed, and filed false
income and sales tax returns omitting this revenue. It was further part of the agreement
that the unreported proceeds were then used by CHADILLADA LAPANGKURA and
PORNCHAI CHAISEEHA to pay employees and for other business and personal

INFORMATION/LAPANGKURA and CHAISEEHA - 3 UNITED STATES ATTORNEY
700 STEWART ST., SUITE 5220

SEATTLE, WA 98101
(206) 553-7970
Oo ee SI DH NH FP WY NH —

NM bw do SO KH KN BP KH NN =| KR HSH HSH HS FO Se eS Se
So YT DW A F&F WH HY KH Oo OC Cena DB rn SBP WH HO KK S&S

 

 

Case 2:19-cr-00140-JLR Document1 Filed 07/24/19 Page 4 of 6

expenses. Finally, CHADILLADA LAPANGKURA and PORNCHAI CHAISEEHA
filed false federal payroll tax returns and failed to pay federal employment taxes on the
cash used to pay Bai Tong employees.

Cc, Manner and Means of the Conspiracy

11. It was part of the conspiracy that CHADILLADA LAPANGKURA and
PORNCHAI CHAISEEFHA installed and caused to be installed SmilePOS software as
well as the RSS at Bai Tong Restaurants located in Redmond, Washington (Bai Tong
Redmond), Tukwila, Washington (Bai Tong Tukwila), and Bend, Oregon (Noi Thai
Cuisine Bend).

12. ‘It was further part of the conspiracy that CHADILLADA LAPANGKURA
and others, acting at her direction, communicated with S.U. and other SmilePOS
employees about the operation and functionality of the RSS at the Bai Tong Restaurants.

13. It was further part of the conspiracy that CHADILLADA LAPANGKURA
used the RSS system to delete cash sales at Bai Tong Redmond, Bai Tong Tukwila, and
Noi Thai Cuisine Bend, and directed another Bai Tong Restaurant partial owner, J.C., and
another employee, to do the same.

14. It was further part of the conspiracy that CHADILLADA LAPANGKURA
provided reports from SmilePOS that omitted some cash sales to Bai Tong Restaurants’
third-party accountant and tax preparer, and directed other Bai Tong employees to do the
same. CHADILLADA LAPANGKURA and PORNCHAI CHAISEEFHA knew the false

business records created by the RSS omitted substantial income earned at Bai Tong

|| Redmond, Bai Tong Tukwila, and Noi Thai Cuisine Bend. The submission of false

business records was done for the purpose of paying less than the legally-mandated taxes.
15. It was further part of the conspiracy that CHADILLADA LAPANGKURA
and PORNCHAI CHAISEEHA received daily emails from SmilePOS summarizing total

daily sales, total daily payments by credit card, and total daily cash payments, among

INFORMATION/LAPANGKURA and CHAISEEHA - 4 UNITED STATES ATTORNEY
700 STEWART ST., SUITE 5220

SEATTLE, WA 98101
(206) 553-7970
Oo Oo SN HD A fF WH HB

mM wo bPO HY NY KN NH NY LNYO =] | HS He OS OS OS S|
Co sn DN CT SB WD HO KY DOD ODO OA HD A FP WO NH KS OC

 

 

Case 2:19-cr-00140-JLR Document 1 Filed 07/24/19 Page 5 of 6

other things for each Bai Tong Restaurant. These emails showed the true sales of the
businesses, prior to any deletion of cash transactions.

16. ‘It was further part of the conspiracy that CHADILLADA LAPANGKURA
and PORNCHAI CHAISEEHA did not tell their third-party accountant/tax preparer
about the RSS, the unreported cash, or the cash paid to Bai Tong Restaurant employees.

17. It was further part of the conspiracy that CHADILLADA LAPANGKURA
and PORNCHAI CHAISEEHA used the cash revenues, which had been deleted from the
POS system, for the payment of personal expenses, the payment of Bai Tong
Restaurants’ employees, and other business expenses. |

18. It was further part of the conspiracy that some of the cash omitted from
income records was transferred to bank accounts in Thailand, of which CHADILLADA
LAPANGKURA and PORNCHAI CHAISEEHA were owners and signors. Although
required by law to do so, CHADILLADA LAPANGKURA and PORNCHAI
CHAISEEHA failed to disclose the existence of these foreign bank accounts on their
federal income tax returns.

19. It was further part of the conspiracy that CHADILLADA LAPANGKURA
and PORNCHAI CHAISEEFHA filed false Forms 941, U.S. Employer’s Quarterly
Federal Tax Return, and did not pay federal employment taxes on the cash wages paid to
Bai Tong employees.

20. It was further part of the conspiracy that, for tax years 2011 through 2016,
CHADILLADA LAPANGKURA and PORNCHAI CHAISEEHA reviewed, signed and
submitted false tax returns, which had been created based on the false business records, to
government taxing authorities, including the United States Department of the Treasury
and the Washington State Department of Revenue, including, specifically, Forms 1040,
Forms 1120-S and Forms 1065, and Washington Combined Excise Tax Returns, for
themselves and Bai Tong Redmond, Bai Tong Tukwila, and Noi Thai Cuisine Bend,
which significantly understated taxable income. The business returns under-reported

revenue by $1,034,750. The additional state and federal tax due on the unreported

INFORMATION/LAPANGKURA and CHAISEEHA - 5 UNITED STATES ATTORNEY
700 STEWART ST., SUITE 5220

SEATTLE, WA 98101
(206) 553-7970
Oo foe ND OH S WD PO —

on Nn NH FF WY KFKY§ CO ODO fF HN DH F&F WO HY KH O&O

 

 

Case 2:19-cr-00140-JLR Document 1 Filed 07/24/19 Page 6 of 6

income for the tax years 2011 through 2016 was two hundred ninety-nine thousand, eight
hundred and six dollars ($299,806).
D. Overt Acts of the Conspiracy

21. In furtherance of the conspiracy CHADILLADA LAPANGKURA and
PORNCHAI CHAISEEHA and their co-conspirators performed one or more of the

following overt acts, including but not limited to:

a. On or about June 19, 2014, CHADILLADA LAPANGKURA sent a
text message to SmilePOS owner, S.U., asking S.U. to delete the RSS program from the
Redmond Bai Tong location in advance of a Washington DOR audit of Bai Tong
Redmond.

b. On or about August 27, 2015, CHADILLADA LAPANGKURA and
PORNCHAI CHAISEEHA signed a false Form 1040, U.S. Individual Income Tax
Return, for tax year 2014, which under-reported their income.

All in violation of Title 18, United States Code, Section 371.

DATED this _24™” day of as 2019.

BREAN T. MORAN
United States Attorney

CJC ye

ANDREW C. FRIEDMAN
Assistant United States Attorney

Me D. DIGGS / ‘

Assistant United States Attorney

INFORMATION/LAPANGKURA and CHAISEEHA - 6 UNITED STATES ATTORNEY
700 STEWART ST., SUITE 5220

SEATTLE, WA 98101
(206) 553-7970
